Citation Nr: 0712596	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-41 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to June 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2004, the veteran submitted a request for a 
videoconference hearing at his local RO before a Veterans Law 
Judge of the Board.  It is a basic principle of veterans' law 
that the Board shall decide an appeal only after affording 
the claimant an opportunity for a hearing.  38 U.S.C.A. § 
7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2006), a 
hearing on an appeal before the Board will be granted if an 
appellant expresses a desire for one.

On remand, the RO also should take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for a 
videoconference hearing at the 
Indianapolis RO before a Veterans Law 
Judge, in accordance with applicable law.  
A copy of the notice scheduling the 
hearing should be placed in the claims 
folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




